Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended drawings filed 1/14/2022 are accepted.
Specification
The amended specification filed 1/14/2022 is accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Becky Rudolph on 3/11/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 18, 19 and 21 are cancelled by this amendment.
Claim 1. A combustion chamber of a gas turbine engine for an aircraft, the combustion chamber comprising: 
one or more outer shrouds forming an outer wall of the combustion chamber; one or more inner shrouds forming an inner wall of the combustion chamber; 
extending radially outward from the outer wall and mounted to the outer wall so as to be fixed thereto, around a hole of the outer wall, the duct comprising a duct wall forming internally a recess for a spark plug, the recess emerging into an inner space of the combustion chamber, through the hole; and 
a plug guide mounted on the duct so as to be transversely mobile relative to the first axis of the duct, the duct being crossed by openings that pass through the duct wall for injecting air into the combustion chamber, each of the openings being about a respective second axis that extends lengthwise with each of the openings and that is nonparallel to the first axis, 
wherein the openings are arranged in a plurality of rows, the plurality of rows being staggered at different heights along the height of the duct, one or more of the openings individually having a diameter of 0.2 mm to 0.6 mm.  
Claim 7. The combustion chamber according to claim 1, wherein each row comprises the one or more of the openings, the respective second axes of each of the one or more openings of each row being in a plane that is perpendicular to the first axis of the duct.  
Claim 8. The combustion chamber according to claim 2, wherein each row comprises the one or more of the openings, the respective second axes of each of the one or more openings of each row being in a plane that is perpendicular to the first axis of the duct.  
Claim 9. The combustion chamber according to claim 3, wherein each row comprises the one or more of the openings, the respective second axes of each of the one or more openings of each row being in a plane that is perpendicular to the first axis of the duct.  
Claim 11. The combustion chamber according to claim 1, wherein the one or more of the openings individually have a diameter that is between 0.25 mm and 0.45 mm.  

a duct mounted to an outer wall of the combustion chamber, the duct extending radially outward from the outer wall so as to be fixed to the outer wall and having a first axis extending with a height of the duct, the duct comprising a duct wall forming internally a recess for a spark plug emerging into an inner space of the combustion chamber; and 
a plug guide mounted on the duct so as to be transversely mobile relative to the first axis of the duct, the duct being crossed by openings that pass through the duct wall for injecting air into the combustion chamber, each of the openings being about a respective second axis that extends lengthwise with each of the openings and that is nonparallel to the first axis, 
wherein the openings are arranged in a plurality of rows, the plurality of rows being staggered at different heights along the height of the duct, one or more of the openings individually having a diameter of 0.2 mm to 0.6 mm, and wherein the openings passing through the duct number between 50 and 500.  
Claim 15. The spark plug assembly according to claim 13, wherein the one or more of the openings individually have a diameter that is between 0.25 mm and 0.45 mm.  
Claim 17. A spark plug assembly of a combustion chamber of a gas turbine engine for an aircraft, the spark plug assembly comprising: 
a duct mounted to an outer wall of the combustion chamber, the duct extending radially outward from the outer wall so as to be fixed to the outer wall, and having a first axis extending with a height of the duct, the duct comprising a duct wall forming internally a recess for a spark plug emerging into an inner space of the combustion chamber; and 

wherein the openings are arranged in a plurality of rows, the plurality of rows being 5 48120007v1A itorney Docket No. 605679 staggered at different heights along the height of the duct, at least some of the openings individually having a diameter that is between 0.25 mm and 0.45 mm.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741